91 S.W.3d 696 (2002)
Scott S. WARMACK, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. ED 80741.
Missouri Court of Appeals, Eastern District, Southern Division.
December 10, 2002.
Douglas R. Kennedy, Poplar Bluff, MO, for appellant.
James A. Chenault, III, Missouri Department of Revenue, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, C.J., ROBERT G. DOWD, JR. and MARY R. RUSSELL, JJ.

ORDER
PER CURIAM.
Scott S. Warmack appeals the trial court's order denying his request to set aside the revocation of his driving privileges. He argues the order is unsupported by substantial evidence and is contrary to the statutory mandate of section 577.041 RSMo 2000. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).